DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
FOCUS DETECTION APPARATUS AND METHOD WHICH PERFORMS HIGHLY ACCURATE AF CONTROL INDEPENDENT OF THE BRIGHTNESS OF THE SUBJECT.

Claim Objections
Claims 1-19 are objected to because of the following informalities: 
Claim 1 (line 4), “an AD converter” should be changed to --an analog-digital (AD) converter--.
Claim 1 (line 15), “a signal AD” should be changed to --the signal AD--.

Claim 3 (line 2), “an AD conversion of a signal” should be changed to --the AD conversion of the signal--.
Claim 3 (lines 3-4), “in a subsequent focus detection” should be changed to --in the subsequent focus detection--.
Claim 3 (line 4), “an accumulation time of an accumulation in a subsequent” should be changed to --the accumulation time of the accumulation in the subsequent--.
Claim 4 (line 2), “an AD conversion of a signal” should be changed to --the AD conversion of the signal--.
Claim 4 (lines 3-4), “in a subsequent focus detection” should be changed to --in the subsequent focus detection--.
Claim 4 (line 4), “an accumulation time of an accumulation in a subsequent” should be changed to --the accumulation time of the accumulation in the subsequent--.
Claim 6 (line 2), “an AD conversion of a signal” should be changed to --the AD conversion of the signal--.
Claim 7 (line 2), “an AD conversion of a signal” should be changed to --the AD conversion of the signal--.
Claim 7 (lines 3-4), “in a subsequent focus detection” should be changed to --in the subsequent focus detection--.
Claim 7 (line 4), “a signal value” should be changed to --the signal value--.
Claim 8 (line 2), “an AD conversion of a signal” should be changed to --the AD conversion of the signal--.

Claim 8 (line 4), “a signal value” should be changed to --the signal value--.
Claim 9 (line 3), “a signal value” should be changed to --the signal value--.
Claim 17 (line 5), “an AD converter” should be changed to --an analog-digital (AD) converter--.
Claim 17 (line 16), “a signal AD” should be changed to --the signal AD--.
Claim 18 (line 3), “an AD converter” should be changed to --an analog-digital (AD) converter--.
Claim 18 (line 12), “a signal AD” should be changed to --the signal AD--.
Claim 19 (line 5), “AD converter” should be changed to --analog-digital (AD) converter--.
Claim 19 (line 14), “a signal AD” should be changed to --the signal AD--.

Claims 2-16 are objected as being dependent from claim 1.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest a focus detection apparatus, comprising:
at least one processor or circuit configured to function as: 
an inhibition unit configured to, in a case where the output signal from the AD converter is determined by the determination unit to be a signal AD converted in both the low-luminance conversion 
a calculation unit configured to, based on the signal for which the level difference is inhibited, calculate an amount of defocus of the imaging lens, in combination with other claim elements.

Claims 2-16 are allowed as being dependent from claim 1.

Claim 17 is allowed for the same reasons given in claim 1.

Claim 18 is a method claim corresponds to apparatus claim 1; therefore, claim 18 is allowed for the same reasons given in claim 1.

Claim 19 is allowed for the same reasons given in claim 18.

Conclusion
This application is in condition for allowance except for the objections to the specification and claims 1-9 as discussed above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kusaka (US 5,526,088) discloses focus detection device.
Shimizu (US 10,477,098) discloses control apparatus which sets defocus amount used for focusing, image capturing apparatus, control method, and storage medium.
Park et al. (US 7,920,202) discloses apparatus and method to control focusing of photographing device.
Sasaki (US 8,224,172) discloses autofocus system.
Uchida (US 9,848,150) discloses image pickup apparatus comprising A/D converter with offset and gain correction based on amplitude of input signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/07/2021